[Cite as State v. Butcher, 2018-Ohio-4943.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                   :         OPINION

                   Plaintiff-Appellee,            :
                                                            CASE NO. 2016-P-0062
         - vs -                                   :

 DONTE J. BUTCHER a.k.a.                          :
 “STACKS,”
                                                  :
                   Defendant-Appellant.


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2015 CR
 00567.

 Judgment: Reversed and remanded.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Kimberly Anne Valenti, P.O. Box 1149, Hudson, OH 44236 (For Defendant-Appellant).



THOMAS R. WRIGHT, P.J.


        {¶1}      Appellant, Donte J. Butcher, appeals his criminal convictions on two counts

of corrupting another person with drugs, two counts of aggravated trafficking, and one

count of failure to appear for trial. In addition to contesting the sufficiency and weight of

the evidence supporting the conviction, he raises four sentencing issues and the denial

of his motion to suppress his identification as the seller of drugs by two witnesses. As the

state agrees that the evidence does not support the conviction for failure to appear for
trial, we reverse and remand to that extent.

      {¶2}   As of July 1, 2015, Dalton Lewis had been using heroin for a substantial

period and had one prior felony conviction. Earlier in 2015, Lewis was being held in the

Portage County Jail when he met Jason Beck, who was also addicted to heroin and had

a prior criminal record. Beck was released from the jail in June 2015.

      {¶3}   On July 5, 2015, Lewis was temporarily furloughed from the county jail to

obtain medical treatment for a serious skin condition. He went to live with his parents in

Streetsboro, Ohio. Within one day of release, Lewis contacted Beck for the express

purpose of purchasing heroin. Lewis had a plan to sneak the heroin into the jail after his

furlough ended. Beck agreed to assist Lewis in exchange for a portion of the heroin.

      {¶4}   On the evening of July 6, 2015, Beck picked up Lewis near Lewis’s

residence and drove him to a house on Meridian Street, in Ravenna, Ohio. According to

Lewis, Beck made two telephone calls to set up the heroin purchase while driving to

Ravenna. One call was to a person named Byron.

      {¶5}   Upon arriving at the Meridian Street house, Beck went inside by himself and

spoke with appellant. According to Beck, appellant said that, since he did not know Lewis,

he wanted Lewis to come into the house to “make sure” he was not a police officer. Beck

therefore brought Lewis inside.

      {¶6}   Since there were others in the home’s kitchen, Lewis, Beck, and appellant

went into a bathroom beside the kitchen and shut the door. At that point, Beck saw

appellant give Lewis a package of drugs, thought to be heroin but later revealed to be

fentanyl, in exchange for cash. Lewis then gave half of the drugs to Beck as agreed.

Before leaving the bathroom, Lewis and Beck used a needle to inject the just purchased




                                               2
drugs into their arms while appellant watched.

         {¶7}   After walking back to Beck’s vehicle and getting into the front passenger

seat, Lewis lost consciousness. Believing that Lewis was no longer breathing, Beck

quickly drove to a nearby parking lot and performed CPR. Lewis regained consciousness

when Beck splashed him with water. Beck then drove to Streetsboro and dropped off

Lewis. Lewis walked back to his parents’ residence, hid the remaining drugs in the garage

so that it could dry out, and went to bed.

         {¶8}   The next day, Lewis had his young daughter over to his parents’ home for

a day-long visit. Late in the day, he exchanged text messages with Beck, thanking him

for saving his life the night before.

         {¶9}   After having a “camp-out” with his daughter and mother on the living room

floor, Lewis awoke at approximately 2:00 a.m. and went to the garage, where he snorted

the remainder of the drugs. A few minutes later, his mother happened to also wake up

and began looking for Lewis. Knowing that her son regularly went to the garage to smoke

cigarettes, she went there and found Lewis sitting in a chair unconscious. When both

parents were unable to wake him, they called 9-1-1, and Lewis was transported to a local

hospital, where he was treated and made a complete recovery.

         {¶10} While Lewis was in the hospital, his mother retrieved the clothes he was

wearing the night of the overdose and took them home to wash. In going through the

pockets of his shorts, she found a cut-off straw. When detectives came to the Lewis home

as part of the ensuing investigation, Lewis’s mother gave them the straw. Subsequent

tests on the inside of the straw revealed traces of fentanyl. No traces of heroin were

found.




                                             3
      {¶11} Upon learning of Lewis’s overdose from the hospital, two detectives from

the Portage County Drug Task Force came to interview him while he was recuperating at

the facility. Initially, Lewis told the detectives that he had bought the drugs from a man

named Byron. Since the lead detective knew a man named Byron who also sold drugs

at the Meridian Street house, he quickly located a photograph of Byron on his cell phone

and showed it to Lewis, who confirmed that he knew the man in the photograph.

      {¶12} As part of that initial interview, Lewis also told the detectives that Beck had

played a role in purchasing the drugs. As a result, the detectives questioned Beck about

the incident, and he informed them that Lewis bought the drugs from appellant. The

investigation then focused upon appellant. Within five days of the initial interview with

Lewis, both he and Beck were shown a photo array at different times and places and

were asked to identify the individual who had sold the drugs. Both identified appellant.

      {¶13} In August 2015, appellant was indicted on the following five charges: two

counts of corrupting another person with drugs under R.C. 2925.02(A)(1); one count of

corrupting another person with drugs under R.C. 2925.02(A)(3); and two counts of

aggravated drug trafficking under R.C. 2925.03(A). All three corrupting charges are

second-degree felonies. Both trafficking charges are fourth-degree felonies.

      {¶14} Appellant moved to suppress both photo identifications contending that the

photo array was too suggestive because he was the only person in the array who had a

facial tattoo. Upon taking evidence regarding the procedure the police officers followed

in presenting the photo array to Lewis and Beck, the trial court overruled the suppression

motion without an explanation.

      {¶15} Appellant’s jury trial was originally scheduled to go forward in March 2016.




                                            4
Appellant did not appear and was arrested a few days later in a neighboring county.

Subsequently, the grand jury returned a supplemental indictment against appellant,

charging him with failure to appear, a fourth-degree felony under R.C. 2937.29, and

intimidation of a crime victim or witness, a third-degree felony under R.C. 2921.04(B).

         {¶16} Trial on all charges commenced in July 2016, but resulted in a mistrial

because during the state’s case-in-chief one of its witnesses testified that appellant was

presently incarcerated in a federal penitentiary.

         {¶17} Appellant’s trial was held in August 2016.       At the close of the state’s

evidence, the trial court granted appellant’s Crim.R. 29 motion for acquittal as to the

charge of intimidation of a victim or witness. The remaining six charges were submitted

to the jury. Appellant was found not guilty of the second count of corrupting another

person with drugs under R.C. 2925.02(A)(1), but guilty of the remaining charges.

         {¶18} After a sentencing hearing, appellant was sentenced to an aggregate prison

term of eleven years. Regarding the corrupting another with drugs counts, the court

ordered a mandatory term of five years, consecutive. As to the aggravated trafficking

counts, the court imposed one-year terms, concurrent with each other and concurrent

with the consecutive five-year terms. As to failure to appear, the court imposed a one-

year term, consecutive to the consecutive five-year terms. The trial court imposed a $300

fine and court costs, to be satisfied within fifteen years.

         {¶19} In appealing his conviction and sentence, appellant assigns the following as

error:

         {¶20} “[1.] The state failed to present sufficient evidence to support convictions of

the offenses in [counts] 1 & 5, 3 & 4, and 6, and the jury’s verdicts, appellant’s convictions




                                               5
as a matter of law, reversible error; and/or the jury’s verdicts were against the manifest

weight of the evidence.

       {¶21} “[2.] the trial court erred in not entering a judgment of acquittal of appellant

pursuant to Crim.R. 29, either on defendant’s motions or on its own.

       {¶22} “[3.] The trial court erred in overruling defendant’s motion to suppress

without stating its essential findings on the record as required under Crim.R. 12(F).

       {¶23} “[4.] The court committed reversible error by ordering appellant to have no

contact with the victims.

       {¶24} “[5.] The court committed reversible and plain error when it sentenced

appellant without notice required in R.C. 2929.19(B)(2)(F).

       {¶25} “[6.] The court erred in imposing a mandatory prison sentence upon

defendant.

       {¶26} “[7.] The court committed reversible error in assessing a fine and an

‘assessment and recoupment fee’ without any regard to defendant’s ability to pay those

amounts, and committed reversible and plain error by ordering the defendant to pay an

‘assessment and recoupment fee.’

       {¶27} “[8.] The cumulative effect of multiple errors at trial, even if singularly not

sufficient to warrant reversal, together deprived appellant of a fair trial and a denial of due

process, the court denied defendant a fair trial, by cumulative effect of its own errors.”

       {¶28} Under his first two assignments, appellant maintains that his convictions are

not supported by sufficient evidence and are against the manifest weight of the evidence.

When a conviction is not against the manifest weight of the evidence, then there is

necessarily sufficient evidence to support the conviction. State v. Craig, 11th Dist. Lake




                                              6
No. 2016-L-113, 2017-Ohio-8939, ¶52.

       {¶29} “When an appellate court analyzes a conviction under the manifest weight

standard[,] it must review the entire record, weigh all of the evidence and all of the

reasonable inferences, consider the credibility of the witnesses, and determine whether,

in resolving conflicts in the evidence, the fact finder clearly lost its way and created such

a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. [State v. Thompkins, 78 Ohio St.3d 380,] at 387, quoting State v. Martin (1983),

20 Ohio App.3d 172, 175. Only in exceptional cases, where the evidence ‘weighs heavily

against the conviction,’ should an appellate court overturn the trial court’s judgment. Id.”

State v. Watson, 3rd Dist. Union No. 14-09-01, 2009-Ohio-6713, ¶33.

       {¶30} As previously discussed, appellant was convicted of two counts of

corrupting another person with drugs in violation of R.C. 2925.02(A)(1) and (A)(3). These

provisions state:

       {¶31} “(A) No person shall knowingly do any of the following:

       {¶32} “(1) By force, threat, or deception, administer to another or induce or cause

another to use a controlled substance;

       {¶33} “* * *

       {¶34} “(3) By any means, administer or furnish to another or induce or cause

another to use a controlled substance, and thereby cause serious physical harm to the

other person, or cause the other person to become drug dependent * * *.”

       {¶35} The first “corrupting” count, R.C. 2925.02(A)(1), was based upon Lewis’s

use of the fentanyl in the bathroom of the Meridian Street house, immediately following

the sale. The second “corrupting” count, R.C. 2925.02(A)(3), was based upon Lewis’s




                                             7
snorting fentanyl in his parents’ garage. Although there was a third “corrupting” count

pertaining to Beck’s use, the jury rendered a not guilty verdict.

         {¶36} In his primary challenge to both “corrupting” convictions, appellant asserts

that the evidence establishes that it was Byron, not he who sold drugs. He notes that

there was evidence showing that Byron was the first person Beck called in setting up the

purchase and when the drug force detectives first spoke with Lewis at the hospital, he

referred to Byron as the seller.

         {¶37} At trial, the lead detective testified as to why, despite the initial statement

Lewis made at the hospital, Byron was not considered a serious suspect. According to

the detective, Lewis also informed them that Beck was involved in the purchase. While

interviewing Beck, he told the detectives that appellant sold the drugs. After that, Lewis

also agreed that appellant was the seller. It appears that Lewis said Byron sold the drugs

at the initial interview because he heard Beck use that name while driving to the Meridian

Street house. Lewis was never in doubt of who sold the drugs, but was wrong about his

name.

         {¶38} As part of his trial testimony, Beck stated that he saw appellant give the

drugs to Lewis while the three were in the bathroom together. Furthermore, both Beck

and Lewis identified appellant as the perpetrator when they were shown the photo array

of possible suspects. Both men also confirmed the identification at trial. Hence, there

was ample evidence upon which the jury could find that appellant sold the fentanyl to

Lewis.

         {¶39} In regard to both “corrupting” counts, appellant further argues that there was

no evidence demonstrating that the substance he gave to Lewis was fentanyl. As to this




                                               8
point, the evidence shows that, in using the remainder of the drugs he received from

appellant, he snorted the fentanyl in his parents’ garage. Also, his mother found a cut-off

straw in the pocket of his shorts after he was taken to the hospital. In relation to the straw,

the state presented evidence showing that traces of fentanyl, but no heroin was found

inside it.

        {¶40} As to the count under R.C. 2925.02(A)(1), appellant claims that there was

no evidence that he deceived either Lewis or Beck. However, there is no dispute that

Lewis and Beck went to the Meridian Street house to buy heroin, and that appellant sold

them pure fentanyl.    Thus, the “deception” element was met.

        {¶41} As to the “corrupting” count under R.C. 2925.02(A)(3), there is likewise no

dispute that appellant “furnished” the fentanyl to Lewis that he snorted the night after the

purchase. Moreover, there is no dispute that Lewis suffered serious physical harm as a

result of taking the fentanyl, in that he lost consciousness and nearly died. Because the

jury did not lose its way in finding that all elements of both “corrupting” counts were

satisfied, appellant’s conviction on those charges are not against the manifest weight of

the evidence.

        {¶42} Concerning appellant’s conviction on the two aggravated trafficking counts

under R.C. 2925.03(A), appellant reasserts his argument that he was not the seller. For

reasons stated, there is considerable evidence from which the jury could find that

appellant offered and sold the drugs.

        {¶43} Appellant’s fifth conviction was for failure to appear under R.C. 2937.29 and

2937.99. He argues that, to be convicted of this crime, a defendant must have been

released on his own recognizance prior to failing to appear for trial. He also argues that,




                                              9
since he was released on bond prior to the first scheduled trial in March 2016, the state’s

evidence is insufficient to establish a violation of the two statutes. In response, the state

does not contest appellant’s argument. Moreover, the record verifies that appellant was

not released on his own recognizance when he did not appear for trial. Accordingly,

appellant’s conviction for failure to appear must be vacated as not supported by sufficient

evidence.

       {¶44} To the limited extent that the conviction for failure to appear must be

vacated, appellant’s first and second assignments have merit. Appellant’s conviction on

the remaining four offenses are affirmed.

       {¶45} Under his third assignment, appellant raises two arguments regarding the

denial of his motion to suppress the pretrial identifications by Lewis and Beck. First, he

contends that the trial court failed to properly explain the factual and legal bases of its

ruling, as mandated under Crim.R. 12(F).            Second, appellant claims that both

identifications should have been suppressed because the photo array was unduly

suggestive and does not comply with the requirements of R.C. 2933.83.           We address

appellant’s second argument first.

       {¶46} “In Neil v. Biggers (1972), 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401, the

United States Supreme Court held that in order to determine the admissibility of a pretrial

identification of a suspect by a witness, a trial court must engage in a two-step analysis.

First, the court must determine whether the identification procedure was unduly

suggestive. If the procedure was overly suggestive, then the court must proceed to the

second step in which it ascertains whether there was a substantial likelihood of

misidentification. Biggers at 197-199. As a result, before identification testimony will be




                                             10
suppressed, the court must find that the procedure employed by the police was so

impermissibly suggestive as to give rise to the substantial likelihood of misidentification.

       {¶47} “The burden is on the defendant to prove that the procedure employed was

unfairly suggestive and that the resulting identification was unreliable based on the totality

of the circumstances standard adopted in Biggers. State v. Green (1996), 117 Ohio

App.3d 644, 652-653, 691 N.E.316; State v. McDade (Sept. 25, 1998), 11th Dist. No. 97-

L-059, 1998 WL 682360, at 4. If the defendant fails to satisfy the first part of this burden,

neither the trial court nor an appellate court need consider the totality of the

circumstances. Green at 653, 691 N.E.2d 316; McDade at 4. However, if the defendant

satisfies his initial burden of proof, the burden of persuasion falls upon the state to show

that the evidence is valid. State v. Kuzma (Dec. 3, 1993), 11th Dist. No. 93-P-0019, 1993

Ohio App. LEXIS 5768, at 5, quoting State v. Hensley (1992), 75 Ohio App.3d 822, 828-

829, 600 N.E.2d 849.” State v. Perry, 11th Dist. Trumbull No. 2002-T-0035, 2003-Ohio-

7204, ¶14-15.

       {¶48} In determining a motion to suppress a pretrial identification, the “‘primary

evil to be avoided is “a very substantial likelihood of irreparable misidentification.”’” State

v. Gaines, 11th Dist. Trumbull No. 2015-T-0061, 2016-Ohio-1312, ¶20, quoting Biggers,

409 U.S. at 198.

       {¶49} In Gaines, the defendant argued that the photo array showed to the victim

was unduly suggestive because he was the only person in the six photographs that had

dreadlocks. At the outset of our analysis, this court quoted the Eighth Appellate District:

“‘Photographic displays have been held not unduly suggestive even when certain

characteristics of the defendant or his photograph are set apart from others.’ State v.




                                              11
Conroy, 8th Dist. Cuyahoga No. 72987, 1998 WL 655508, *4 (Sept. 24, 1998) * * *.” Id.

at ¶21. Based upon this, we concluded that, even though the defendant was the only

depicted person who had “true” dreadlocks, this one distinction was insufficient to render

the photo array unduly suggestive. Id. at ¶23.

       {¶50} Here, appellant maintains that the photo array shown to Lewis and Beck

was unduly suggestive because he was the only depicted man who had a facial tattoo.

As to this point, a review of his photo demonstrates that it cannot be discerned whether

he has a facial tattoo or a large blemish on the side of his face. This is true regardless of

whether the photo is in color or black and white. More importantly, a comparison of

appellant’s photo to the other five photos shows that the presence of the large blemish is

the only significant distinction between them. All six photos contain young African-

American males with short hair. Therefore, the fact that appellant is the sole individual

with a large blemish/tattoo does not render the photo array unduly suggestive. In light of

this, it is not necessary to address the second part of the Biggers standard for deciding

the constitutionality of the pretrial identification procedure.

       {¶51} As a separate basis for his motion to suppress Lewis’s and Beck’s pretrial

identifications, appellant contends that, in presenting the photo arrays to both men, the

police did not comply with the requirements of R.C. 2933.83. However, “the remedy for

a violation of 2933.83 is cross-examination at trial, not suppression of the identification.”

Gaines, at ¶28. Thus, both arguments that formed the basis of the motion to suppress

do not have merit.

       {¶52} Crim.R. 12(F) provides if a trial court must decide factual issues in ruling

upon a motion to suppress, it must state those findings on the record. In deciding




                                              12
appellant’s motion to suppress, the trial court did not give any explanation or findings of

fact to support its decision denying the motion. Nevertheless, the failure to comply with

Crim.R. 12(F) will not constitute a proper basis for reversing the trial court’s ruling when

the record contains a sufficient basis to review the appellant’s argument as to the merits

of the suppression motion. State v. Brocker, 11th Dist. Portage No. 2014-P-0070, 2015-

Ohio-3412, ¶11-12.

       {¶53} In light of the foregoing discussion, a sufficient basis exists to uphold the

denial of the motion to suppress. Since the photo array is clearly not unduly suggestive,

the trial court’s determination is supported by the record. Therefore, appellant’s third

assignment lacks merit.

       {¶54} As part of its final sentencing judgment, the trial court ordered appellant not

to have contact with the two victims. Under his fourth assignment, he asserts that the no-

contact order must be stricken because such an order is not permissible when the

defendant has been sentenced to prison. Acknowledging our decision in State v. Vidal,

11th Dist. Portage No. 2016-P-0018, 2016-Ohio-8115, ¶42, the state concedes that a no-

contact order cannot be imposed when prison terms are ordered for a felony conviction,

and that the proper remedy for this error is to strike the no-contact order from the

sentencing judgment. Thus, appellant’s fourth assignment has merit.

       {¶55} Under his next assignment, appellant maintains that the trial court erred in

not giving him notice of the requirements of R.C. 2929.19(B)(3)(f). That provision states

that, after the trial court has decided that a prison term is necessary or mandated, the

defendant must be told that he is not allowed to ingest a drug of abuse and must submit

to random drug testing.




                                            13
       {¶56} R.C. 2929.19(B)(3)(f) is intended to discourage new prison inmates from

using illegal drugs; accordingly, the statute does not create any new substantive right in

favor of a defendant. State v. Culgan, 9th Dist. Medina No. 09CA0060-M, 2010-Ohio-

2992, ¶18, quoting State v. Leeson, 2d Dist. Montgomery No. 21993, 2007-Ohio-3704,

¶8. Hence, the failure to provide notice of the statute’s requirements is not prejudicial and

is viewed as harmless error. Id. For this reason, appellant’s fifth assignment is also

without merit.

       {¶57} Under his sixth assignment, appellant contests the trial court’s conclusion

that each of the five-year terms for the two “corrupting” counts are mandatory. Citing R.C.

2925.02(C)(1)(a), he asserts that the imposition of a mandatory term is not permissible

unless the jury finds that the drug involved in the commission of the offense is included in

schedule I or schedule II of the listings of illegal drugs. Appellant further asserts that, in

finding him guilty of the two counts, the jury did not specifically find that the drug he used

to corrupt the two victims was fentanyl, a schedule I drug. According to him, it was the

trial court itself which made that finding.

       {¶58} As noted above, the offense of corrupting another person with drugs is set

forth in R.C. 2925.02. As to the determination of the proper penalty to impose, division

(C)(1) of the statute provides:

       {¶59} “(1) If the offense is a violation of division (A)(1), (2), (3), or (4) of this section

and the drug involved is any compound, mixture, preparation, or substance included in

schedule I or II, with the exception of marihuana * * *, the offender shall be punished as

follows:

       {¶60} “(a) Except as otherwise provided in division (C)(1)(b) of this section,




                                                14
corrupting another with drugs committed in those circumstances is a felony of the second

degree and, subject to division (E) of this section, the court shall impose as a mandatory

prison term one of the prison terms prescribed for a felony of the second degree.”

       {¶61} In arguing that the trial court usurped the jury’s role as fact finder in regard

to the nature of the drug involved, appellant notes that the two “corrupting” charges, as

set forth in the original indictment, contain no reference to fentanyl. He further notes that

the two jury verdict forms for these two counts did not require the jury to state what drug

had been involved.

       {¶62} But, in applying the United States Supreme Court’s decision in Apprendi v.

New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the Twelfth Appellate

District has concluded that an adequate jury finding has been made as to a fact relating

to a defendant’s sentence when the record shows that the trial court instructed the jury

on the point. State v. Krull, 154 Ohio App.3d 219, 2003-Ohio-4611, 796 N.E.2d 979, ¶44-

49 (12th Dist.).

       {¶63} In instructing the jury on both of the “corrupting” counts of which appellant

was convicted, the trial court did not state that appellant could be found guilty if he used

any drug to “corrupt” Lewis. Instead, the court referred expressly to fentanyl as the drug

involved in both counts. Therefore, for the jury to return guilty verdicts, it had to find that

appellant corrupted Lewis with fentanyl. For this reason, imposition of mandatory prison

terms under R.C. 2925.02(C)(1)(a) is based upon the jury’s finding in light of the guilty

verdicts. Moreover, a five-year prison term is permissible for a second-degree felony.

See R.C. 2929.14(A)(2) and R.C. 2925.02(C)(1)(a).

       {¶64} Appellant’s sixth assignment is without merit.




                                              15
       {¶65} Under his seventh assignment, appellant raises two arguments as to the

propriety of the monetary sanctions the trial court imposed. First, he contends that the

court exceeded the scope of authority in ordering him to pay an “assessment and

recoupment” fee.

       {¶66} During the sentencing hearing, the trial court expressly said that appellant

would be required to pay an assessment and recoupment fee.                  However, in the

sentencing judgment, it does not order such. As a result, appellant is not obligated to pay

an assessment and recoupment fee. Therefore, the propriety of such a fee is not properly

before this court for resolution.

       {¶67} Appellant next asserts that the trial court erred in ordering him to pay a $300

fine and court costs without first deciding if he has the ability to pay.

       {¶68} “Pursuant to R.C. 2929.19(B)(5), a court must ‘consider the offender’s

present and future ability to pay the amount of sanction or fine’ prior to imposing the

sanction. A court is not required to conduct a hearing on a defendant’s ability to pay nor

is it required to make findings regarding the defendant’s ability. State v. McNaughton,

11th Dist. Lake No. 2011-L-083, 2012-Ohio-1271, ¶30. So long as the record contains

some evidence that the trial court considered the issue, a reviewing court will not disturb

the court’s decision. Id.” State v. Pierce, 11th Dist. Geauga No. 2012-G-3103, 2014-

Ohio-4982, ¶39.

       {¶69} During sentencing, the state noted that, as a consequence of appellant’s

conviction on the two “corrupting” counts and the two trafficking counts, he was subject

to a maximum fine of $20,000. Despite this, the trial court only ordered him to pay a $300

fine and court costs of $239, and gave him fifteen years to pay the total sum of $539.




                                              16
Moreover, defense counsel noted that appellant attended school until the ninth grade and

later obtained his G.E.D. during a prior prison term. Similarly, the trial court noted that

appellant appeared to be an intelligent person. Based on the foregoing, the record

contains some evidence that the trial court considered ability to pay.

       {¶70} The seventh assignment is not well taken.

       {¶71} Under his last assignment, appellant argues that the remaining four counts

of his conviction must be reversed in light of the cumulative errors. Although our review

of the first seven assignments reveals two errors, none of them pertain to the manner in

which the trial court conducted the trial, including the admission of evidence and the jury

instructions. Instead, the errors are limited to sufficiency of the evidence in regard to one

count and one sentencing issue. Given that these errors have no effect upon the validity

of the remaining four convictions, appellant was not denied a fair trial. For this reason,

his eighth assignment lacks merit.

       {¶72} The judgment of the Portage County Court of Common Pleas is reversed,

and the case is hereby remanded for further proceedings. The trial court shall vacate its

original sentencing judgment and issue a judgment restating all aspects not reversed.

The judgment shall not contain a no-contact order, shall find appellant not guilty of failure

to appear for lack of sufficient evidence, and shall modify appellant’s sentence

accordingly.



TIMOTHY P. CANNON, J., concurs,

DIANE V. GRENDELL, J., concurs with a Concurring Opinion.



                                     ____________________


                                             17
DIANE V. GRENDELL, J., concurs with a Concurring Opinion.

         {¶73} I concur in the judgment and opinion of the court but write separately with

respect to the fifth assignment of error in which Butcher claims the trial court failed to

comply with former R.C. 2929.19(B)(2)(f), which provided that “the court shall * * *

[r]equire that the offender not ingest or be injected with a drug of abuse and submit to

random drug testing * * *.” The majority properly notes that this provision does not create

“substantive rights” for the defendant and that “the failure to provide notice of the statute’s

requirements is not prejudicial and is viewed as harmless error.” Supra at ¶ 55.

         {¶74} As I have explained elsewhere, subsection (f) does not provide that a trial

court must notify the offender of anything, but merely “require” him or her not to ingest or

be injected with a drug of abuse and “require,” not notify, the offender to submit to random

drug testing. See State v. Tell, 11th Dist. Portage No. 2017-P-0031, 2018-Ohio-1886, ¶

48-50.

         {¶75} Under the current version of R.C. 2929.19, there is no longer any such

requirement with respect to ingesting or being injected with a drug of abuse or of

submitting to random drug testing.

         {¶76} Since former subsection (f) did not require the sentencing court to notify the

offender of anything1, I write separately to emphasize that consideration of prejudice and

harmless error is not necessary.




1. Compare subsections (c), (d), and (e), which expressly require the court to “[n]otify the offender” of
certain conditions.


                                                  18